Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 5/31/19 is a national stage entry of PCT/US2017/064335, filed on 12/1/2017. A claim for priority has been made to prov. appl. 62428864, filed on 12/1/16. The provisional application provides support to treating Bcl2 expressing cancers with the following agents that expose the BH3 domain of Bcl2: Nur77, NuBCP-9 peptide, methotrexate, BFC1103, BFC1108, and BFC: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. However, the provisional application doesn’t appear to provide support to treating Bcl2 expressing cancers with any other agents that expose the BH3 domain of Bcl2; paclitaxel resistant cancers; 

Status of Claims
Claims 1, 6, 11-15, and 17-33 are pending as of the reply filed on 1/20/21. Claims 2-5, 7-10, and 16 are canceled. 
Applicant’s election of invention II, claims 6, 11-15, and 26-33; and the species 5-chloro-N-(2-ethoxyphenyl)-2-[(4-methoxybenzoyl)amino]benzamide, also known as BFC1108, in the reply filed on 1/20/21 is acknowledged:
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Because applicant did 
The elected compound, 5-chloro-N-(2-ethoxyphenyl)-2-[(4-methoxybenzoyl)amino]benzamide, has been found to be free of the prior art for the claimed method. Therefore, in accordance with MPEP 803.02, examination was extended to 2 other species, 2-(4-methoxybenzamido)-N-pyridin-4-ylbenzamide, and the peptide NuBCP-9-r8, with the understanding that examination has not been unnecessarily extended to the full scope of species claimed. Claims 29 was further included for examination; claims 6, 11-15, 28-29, and 33 were examined in this action. 
Claims 1, 17-27, and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/21.
Claims 6, 11-15, 28-29, and 33 were examined with respect to 5-chloro-N-(2-ethoxyphenyl)-2-[(4-methoxybenzoyl)amino]benzamide; and the additional species, 2-(4-methoxybenzamido)-N-pyridin-4-ylbenzamide, and NuBCP-9-r8; and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12-15, 28-29, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating breast cancer, lymphoma, and lung cancer, does not reasonably provide enablement for treating any other Bcl2 expressing cancers as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. See MPEP 2164.
Rodriguez, “Know the Most Common Types of Cancer”, Everyday Health, publ. online 2/8/2010, pp. 1-13; Wistuba et. al., Nature Rev., Clin. Oncology, vol. 8, pp. 135-141 (2011); Bhatia et. al., Nature Biotechnology, vol. 30(7), pp. 604-610 (2012); and Kaiser, Science, vol. 337, pp. 282-284 (2012) are discussed. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required 
	
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to a method of treating Bcl2 expressing cancer comprising administering an effective amount of an agent that exposes the BH3 domain of Bcl-2 thereby converting Bcl-2 into a pro-apoptotic protein. The scope of the claims is extensive, given that the claims encompass treating any Bcl2 expressing cancer. 

 (3) The state of the prior art and (4) the predictability or unpredictability of the art:
Rodriguez teaches there are more than 200 different types of cancers, with the most commonly diagnosed cancers being non-melanoma skin cancer, lung cancer, breast cancer, prostate cancer, colorectal cancer, bladder cancer, melanoma, non-Hodgkin lymphoma, kidney cancer, and leukemia (see pp. 1-4). Rodriguez also teaches less commonly occurring cancers st para). Bhatia et. al. teaches that due to the heterogeneity of tumors, the same tumor in two different persons may not behave the same way (p. 604, left col., bottom para-middle col., top para). Circulating tumor cells represent a highly heterogeneous subset of cells derived from a primary tumor site, and it is still unknown which of these cells will go on to form metastases (p. 605, left col., 2nd para). Tumor heterogeneity has not yet been well-incorporated into treatment, as there is still much that remains to be discovered (p. 606, middle col., next to last para). 
Kaiser teaches a study was performed on homozygous twins using whole-genome sequencing to predict individuals at increased risk for developing cancer, and that according to the study, most individuals would not be at increased risk as inherited mutations rarely increase the risk of cancer, and one third of individuals who do not show increased risk for developing cancer based on whole-genome sequencing will nonetheless still develop cancer, due to a combination of environmental factors and random mutations (p. 282, left col., 1st para; p. 283, right col., last para-p. 284, left col., top para). Kaiser teaches that targeted drugs for cancers can often stop being effective after several months, because drug resistant cancer cells continue to proliferate; even before a patient begins treatment, there are some cancer cells with random gene mutations that will enable resistance to targeted drugs (p. 284, left col., last para-middle 
Wistuba teaches that while many experts agree personalized medicine has enormous potential for treating cancer, many targeted chemotherapy agents have not yielded promising results in clinical trials (see Abstract). Wistuba teaches that although some significant advances have been made in the last several decades in improving survival rates of certain cancers, such as testicular, breast, and pediatric cancers, the survival rates for lung or colon cancers have not improved as much (p. 135, left col., 1st para). Wistuba teaches that because of the heterogeneous nature of most tumors, the ‘one-size-fits-all’ approach or a single drug regimen is less likely to be optimal for treating individuals with the same tumor type (p. 135, 1st para). Wistuba teaches every type of cancer has subsets that respond differently to treatment, due to differences in molecular changes and mechanisms (p. 135, 2nd para). Wistuba also teaches that most clinical applications currently involve use of a biomarker composed of a single genetic mutation, epigenetic modification, or gene amplication, which is often not sufficient to provide an optimal therapy as multiple genetic and/or epigenetic modifications, rather than a single modification, support tumor growth and survival (p. 136, right col., see 1st para under ‘Biomarker discovery technologies’).

The claims recite a method of treating Bcl2 expressing cancer comprising administering an effective amount of an agent that exposes the BH3 domain of Bcl-2 thereby converting Bcl-2 into a pro-apoptotic protein. Applicants have provided data to show compounds BFC1103, BFC1108, BFC1110, and BFC1111 have a pro-apoptotic effect on cancer cell lines MCF-7 (breast cancer), Jurkat cells (T-cell lymphoma), H460 cells (lung cancer), H69AR cells (non-small cell lung 

 (5) The relative skill of those in the art:
	The relative skill of those in the art is high, such as an oncologist or molecular biologist. Nonetheless, there is significant unpredictability in the art regarding the development of cancer therapies, due to the heterogeneous nature of tumors. 

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
	Applicants have provided data to show compounds BFC1103, BFC1108, BFC1110, and BFC1111 have a pro-apoptotic effect on cancer cell lines MCF-7 (breast cancer), Jurkat cells (T-cell lymphoma), H460 cells (lung cancer), H69AR cells (non-small cell lung cancer), and MDA-MB-468 cells (breast cancer). However, no evidence has been shown to indicate the claimed therapy inhibits the proliferation of or induces apoptosis of any other types of cancers. The art teaches there is significant unpredictability and a high failure rate regarding the development of cancer therapeutics, mainly due to the diverse characteristics of tumors. There is a lack of direction or guidance for preventing any type of tumor, as well as for the therapeutic treatment 

(8) The quantity of experimentation necessary:
	Considering the state of the art as discussed by the references above, particularly with regards to teachings of the prior art and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
To overcome this rejection, it is suggested that reference to prevention be excluded from the definition of treatment in the specification, and that the type of cancers to be treated in the claims should be limited to lymphoma, breast cancer, and lung cancer. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterthwait et. al., US 20070054863 A1 (publ 3/8/2007).
Satterthwait discloses compounds that modulate the function of pro-apoptotic Bcl-2 and related family members, for treating proliferative diseases, wherein the compounds are . 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-15 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satterthwait et. al., US 20070054863 A1, as applied to claims 6 and 11 as discussed previously, in view of Croce et. al., USP 8481505 (patented 7/9/2013), and further in view of Wang et. al., US 20090082424 (publ. 3/26/2009), and Chen et. al., Toxicol. Sci., vol. 75, pp. 271-278, publ. 2003.
The claims are drawn to a method of treating Bcl-2-expressing cancer in a subject comprising administering to a subject in need of cancer treatment a therapeutically effective amount of an agent that exposes the BH3 domain of Bcl-2 thereby converting Bcl-2 into a pro-apoptotic protein: D-NuBCP-9-r8 peptide. 
Satterthwait discloses compounds that modulate the function of pro-apoptotic Bcl-2 and related family members, for treating proliferative diseases, wherein the compounds are 
Satterthwait further teaches Bcl2 overexpression contributes to cancer progression by preventing normal cell turnover, and contributing to resistance to chemotherapy and radiation therapy (para [0005], [0067]). Satterthwait teaches apoptosis of cancer cells in an in vivo mouse xenograft model by NuBCP-9 was potentiated by Bcl2 overexpression (para [0069]). Satterthwait teaches treatment of cancers that are resistant to chemotherapeutics or radiation therapy (para [0216]). In a particular embodiment, Satterthwait teaches treating breast cancer by administering a peptide as previously disclosed in combination with another therapy, including radiation therapy, and preferred chemotherapy agents such as paclitaxel (para [0219]). 
Satterthwait doesn’t explicitly teach coadministering folate or leucovorin, treatment of paclitaxel resistant cancer, or further administering an agent that increases Bcl-2 expression.
Croce et. al. teaches methods of treating cancers associated with overexpression of BCL2, and combination therapy comprising chemotherapy and radiation therapy (Abstract; col. 1, lines 20-27). Croce et. al. teaches BCL2 associated cancers that overexpress the Bcl2 protein 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated a Bcl2 expressing cancer, such as breast cancer, comprising administering an effective dose of an agent that exposes the BH3 domain of Bcl2, NuBCP-9, and further administering an effective amount of paclitaxel and leucovorin, in view of the teachings of Satterthwait and Croce. Satterthwait teaches treating of Bcl2 expressing cancers, in particular breast cancer, comprising administering Nur77 based peptides, NuBCP-9 and NuBCP-r8, while Croce teaches treating Bcl2 overexpressing cancers, such as breast cancer, with radiation therapy and chemotherapy agents including leucovorin and paclitaxel. Thus, one of ordinary skill in the art would have found it prima facie obvious to have combined administration of NuBCP-9-r8 with chemotherapy agents paclitaxel and leucovorin, as well as radiation therapy, as these agents are taught to be used for treating Bcl2 expressing breast cancer, with a reasonable expectation of success. 
Croce doesn’t teach treating paclitaxel resistant cancer, or administering an agent that increases Bcl2 expression. 
Wang teaches increased expression of Bcl-2 proteins has been recognized to be involved in the development of resistance to chemotherapy and radiation, including conventional chemotherapeutics (para [0010], [0199]). Wang further teaches Taxol (paclitaxel) as a 
It would have been prima facie obvious to have further comprised treating a paclitaxel resistant, Bcl2 expressing breast cancer comprising administering an effective dose of an agent that exposes the BH3 domain of Bcl2, NuBCP-9-r8, in view of the teachings of Satterthwait, Croce, and Wang. Satterthwait and Croce teach as discussed previously, while Wang teaches paclitaxel to be used as a chemotherapeutic for treating breast cancer, and that increased Bcl2 expression is involved in resistance to chemotherapy and radiation, as well as breast cancer metastasis. As NuBCP-9-r8 is taught by Satterthwait to induce apoptosis and for treating Bcl2 overexpressing cancers, one of ordinary skill in the art would have been motivated to have administered an effective dose of NuBCP-9-r8 for treating a Bcl2 overexpressing breast cancer that is resistant to paclitaxel, with a reasonable expectation of success. Wang further teaches treatment of such cancers with other chemotherapy agents such as ethinyl estradiol, which is known to increase Bcl2 expression. As such, it would have been further prima facie obvious to have administered ethinyl estradiol to treat a patient having Bcl2 expressing breast cancer, as Wang teaches ethinyl estradiol as a chemotherapy agent for treatment. Additionally, Satterthwait teaches apoptosis by NuBCP-9 was potentiated by Bcl2 overexpression; one of ordinary skill in the art would have thus been motivated to have administered ethinyl estradiol in combination with NuBCP-9-r8, for the reasoning that ethinyl estradiol would have further . 

Claims 6, 11-15, 29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croce et. al., USP 8481505 (patented 7/9/2013), in view of Henderson et. al., US 20050038248 A1 (publ. 2/17/2005), and further in view of Wang et. al., US 20090082424 (publ. 3/26/2009) and Chen et. al., Toxicol. Sci., vol. 75, pp. 271-278, publ. 2003.
The claims are drawn to a method of treating Bcl-2-expressing cancer in a subject comprising administering to a subject in need of cancer treatment a therapeutically effective amount of an agent that exposes the BH3 domain of Bcl-2 thereby converting Bcl-2 into a pro-apoptotic protein: 2-(4-methoxybenzamido)-N-pyridin-4-ylbenzamide. 
Croce et. al. teaches methods of treating cancers associated with overexpression of BCL2, and combination therapy comprising chemotherapy and radiation therapy (Abstract; col. 1, lines 20-27). Croce et. al. teaches BCL2 associated cancers that overexpress the Bcl2 protein include breast carcinoma, non-small cell lung carcinoma, and lymphomas (col. 1, lines 41-57; col. 3, lines 14-22; col. 35, line 63-col. 36, line 59; col. 43, line 64-col. 44, line 12; col. 52, line 64-col. 53, line 10). Croce et. al. further teaches treatment of a BCL2 associated cancer comprising administering chemotherapy and radiation, with suitable chemotherapy agents taught to include taxol (i.e. paclitaxel), and leucovorin (co. 53, line 64-col. 54, line 34). 
Croce doesn’t teach a compound that exposes the BH3 domain of Bcl-2, or treatment of a paclitaxel resistant cancer. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
. This compound is included within formula (II) of instant claim 29, defined accordingly: Ar1=pyridine-4-yl; Ar2=4-methoxyphenyl; and R1, R2, R3, and R4=hydrogen. Henderson teaches chemotherapeutic agents used for treating neoplastic diseases to include depolymerization inhibitors such as paclitaxel (para [0002]). Henderson further teaches a therapeutically effective amount of the compound encompasses an amount effective for slowing or blocking tumor metastasis (para [0111]). 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a Bcl2 expressing cancer, such as breast carcinoma, lymphoma, "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). “A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.
Henderson doesn’t teach treatment of a paclitaxel resistant cancer.
Wang teaches increased expression of Bcl-2 proteins has been recognized to be involved in the development of resistance to chemotherapy and radiation, including conventional chemotherapeutics (para [0010], [0199]). Wang further teaches Taxol (paclitaxel) as a chemotherapeutic used for treating a variety of cancers, including breast cancer (para [0251-0252]). Wang teaches other chemotherapeutic agents for use include estrogens such as ethinyl estradiol (para [0043], [0064]). Ethinyl estradiol increases Bcl2 expression, as evidenced by Chen et. al. (Abstract). Wang further teaches Bcl2 expression is thought to promote human breast cancer metastasis (para [0022]).
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have treated a paclitaxel resistant cancer, such as a Bcl2 overexpressing breast cancer, comprising administering the compound of formula (II), 2-(4-methoxybenzamido)-N-pyridin-4-ylbenzamide, in view of the combined prior art. Croce teaches Bcl2 expressing cancers 

Information Disclosure Statement
The IDS filed on 11/7/19 has been considered. 


Conclusion
Claims 6, 11-15, 28-29, and 33 are rejected. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH PIHONAK/Primary Examiner, Art Unit 1627